DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on August 12, 2020.  As directed by the amendment: claims 1, 20, 32, and 46 have been amended and claim 22 has been cancelled.  Thus, claims 1-4, 6, 7, 9, 11, 12, 14, 21, 22, 26-29, 32, 33, and 46 are presently pending in this application.
	The Examiner further notes that claim 22 has been canceled but the claim text is still present.  A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.  See MPEP 714.
Response to Arguments
Applicant’s arguments, see pgs. 9-13, filed August 12, 2020, with respect to the rejection(s) of claim(s) 1, 20, and 32 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	“a fractional arrangement configured to simultaneously generate a plurality of claim 20.  The Examiner notes that this limitation is being interpreted as meaning a source of optical energy, a plurality of needles and a source of RF or thermal energy, or a source of ultrasound, as set forth in paragraph 20 of the Specification.
“a delivery arrangement … configured to deliver a dose of the vaccine into the target zone” in claim 20.  The Examiner notes that this limitation is being interpreted as meaning at least one of a needle, a fractional patch, a microneedle-array patch, or a microproject-array patch.
“ an immune response modifier delivery system …configured to provide an immune response modifier on or proximal to the target zone” in claim 26.  The Examiner notes that no guidance on the structure of this system is provided in the Specification nor is it shown in any of the Drawings.  As such, the claim is rejection under 35 U.S.C. 112(a)/(b) as discussed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 32 is objected to because of the following informalities:  the claim should be amended to recite “…wherein an immune response in the [[mammalian]] subject” to keep claim language consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 26, the claim recites “an immune response modifier delivery system…configured to provide an immune response modifier on or proximal to the target zone”.  This limitation fails to comply with the written description requirement since it claims the function of providing an immune response modifier without disclosing any structure necessary to accomplish this function.  Although the claim recites “a system”, the term “system” is considered to be a generic placeholder and does not impart any structure.  Applicant failed to provide sufficient disclosure showing how the system provides an immune response modifier and a review of the specification found not disclosure of any structure which can perform this function and the figures are devoid of any structure of the claimed system.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 26, 27-29, 32, 33, and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 32, the claims recite the limitation "the delivery" in lines 7 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the mammalian subject" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, claim limitation “an immune response modifier delivery system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation invokes 112(f) because the claim uses a non-structural generic placeholder (“system for”) which is modified with functional language but is not modified with sufficient structure to achieve the claimed function.  The only times the system are referenced in Applicant’s specification is in paragraphs 19 and 25.  Other than disclosing that the immune response modifier is Imiquimod, the specification does not provide sufficient structure to what for delivering this modifier.  It is unclear if the system is a coating, a needle, a reservoir, a pumping mechanism, or some other structure which would provide the claimed function.  Further, the drawings do not appear to show the claimed system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 21, 27-29, 33, and 46 are also rejected by virtue of being dependent on claims 20 and 32.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 11, 12, 14, 32, 33, and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Chan (US 20080208179) in view of Tankovich (US 20060079947).
Regarding claim 1, Chan discloses a method of treating a mammalian subject (paragraph 2), the method comprising: arranging a source of electromagnetic radiation (paragraph 80) on or proximate to a target zone of skin of the mammalian subject (paragraphs 113 and 180 discloses using a contact tip and abutting the skin); controlling the source of electromagnetic radiation to deliver a dose of electromagnetic radiation to the target zone determined to create at least one thermally-denatured zone in the target 
Chan is further generally directed towards administering active substances to the target zone (paragraph 2; paragraph 37 discloses “active substances” as any composition which produces a desired effect) and discloses using the method in conjunction with immunomodulation therapy (paragraph 149).  However, Chan does not explicitly disclose intradermally injecting a vaccine.
However, Tankovich relates to a substantially similar method of placing a fractional laser source (100 in fig. 1B; paragraph 2) on or proximate to a target zone (fig. 1B) to create discrete injury zones (110 in fig. 1B; paragraph 29) and the method step of intradermally injecting a vaccine (paragraph 76).  Tankovich further teaches that an immune response is improved following the intradermal injection with as a result of the creation of the discrete injury zones (paragraph 76).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Chan to include the method step of intradermally injecting a vaccine since Tankovich teaches that vaccines are useful in this method since the method enhances the immune response of the vaccine.
Regarding claim 2, in the modified method of Chan, Chan discloses a width of the at least one thermally denatured zone is less than 1 millimeter (paragraph 109 discloses a size between 0.5 um and 500 um).
Regarding claim 4, modified Chan teaches all of the claimed limitation set forth in claims 1 and 3, as discussed above, but does not expressly teach that a fractional surface coverage of the target zone by the at least one denatured zone is between 5% and 40%.  However, Chan teaches that the density of the fractional surface coverage of the target zone can be chosen based on the particular therapy, particular patient, and the desired level of increased skin permeability.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have optimized the fractional surface coverage through routine experimentation to be between 5% and 40% for the purpose of choosing a coverage most beneficial to the particular therapy and patient.
Regarding claim 6, in the modified method of Chan, Chan discloses the source of electromagnetic radiation includes at least one of a non-ablative laser, a diode laser, a fiber laser, a flashlamp, and a solid state laser (paragraph 80).
Regarding claim 7, in the modified method of Chan, Chan discloses the source of electromagnetic radiation is a non-ablative laser (paragraph 80 discloses using a FRAXELL SR 1500 laser which is disclosed in Applicant’s specification in paragraph 104 as a non-ablative laser; paragraph 9).
Regarding claims 11, 12, and 14, modified Chan teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not expressly teach that Hemagglutination inhibition (HAI) antibody titer in the mammalian subject is increased claim 11], IgG antibody titer in the mammalian subject is increased following vaccination compared to IgG antibody titer in a mammalian subject intradermally injected with the vaccine but not receiving the dose of electromagnetic radiation to produce the at least one thermally denatured zone since where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect [claim 12], the immune response is an increase in a helper T cell immune response in the mammalian subject is and the increase is relative to the helper T cell immune response in a mammalian subject intradermally injected with the vaccine but not receiving the dose of electromagnetic radiation to produce the at least one thermally denatured zone [claim 14].
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have expected the claimed results upon conducting the appropriate assays because the claimed results stem from the positively recited process steps.  As modified Chan teaches all of the positively recited process steps, one of ordinary skill in the art would have expected an increase in the claimed parameters relative to a patient who only received the vaccine since Chan teaches that this method increases the permeability of the skin to active substances (paragraph 2).
Regarding claim 32, Chan discloses a system for vaccinating a subject, the system comprising: 

a user control configured to selectively cause the electromagnetic radiation source fractional laser to deliver a dose of electromagnetic radiation toward the target zone to create at least one thermally-denatured zone in the target zone (denaturing” is interpreted to mean “change the nature of”; paragraph 92 discloses controlling the laser to create discrete thermally altered zones in the epidermis and/or dermis thereby disclosing creating thermally denatured zones; paragraph 103 of Applicant’s specification discloses that coagulate columns are formed after using the laser and paragraph 92 of Chan discloses that coagulation of the tissue occurs after the laser).
	Chan is further generally directed towards administering active substances to the target zone (paragraph 2; paragraph 37 discloses “active substances” as any composition which produces a desired effect).  However, Chan does not explicitly teach or disclose a vaccine-delivery system configured to deliver a vaccine to the target zone, wherein the vaccine-delivery system contains at least one needle through which the vaccine is delivered.
	Tankovich teaches a similar system comprising a fractional laser (100 in fig. 1B; paragraph 1) which is configured to be placed on or proximate a target zone (fig. 1B) which further comprises a vaccine-delivery system configured to deliver a vaccine to the target zone (120 in fig. 1A; paragraphs 47-48), wherein the vaccine-delivery system contains at least one needle through which the vaccine is delivered (120 in fig. 1A is disclosed as being a needle).  Since Chan discloses delivering active substances to a 
The Examiner notes that modified Chan is functionally capable of achieving a result of an immune response in the mammalian subject is improved following the delivery of the vaccine with as a result of the generation of the at least one region of thermal denaturation in the target zone of biological tissue since modified Chan teaches all of the necessary structure.  Further, one of ordinary skill in the art would expect such a result since Chan teaches that the system enhances skin permeability to active substances (paragraph 2) and Tankovich teaches that fractional laser therapy in conjunction with vaccine delivery boosts an immune response (paragraph 76).
Regarding claim 33, in the modified device of Chan, Chan discloses a width of the at least one thermally- denatured zone is less than about 1 millimeter (paragraph 109), and wherein each thermally-denatured zone is surrounded by substantially undamaged tissue (paragraph 81).
Regarding claim 46, in the modified device of Chan, Chan discloses the fractional laser is a non-ablative laser (paragraph 80 discloses using a FRAXELL SR 1500 laser which is disclosed in Applicant’s specification in paragraph 104 as a non-ablative laser; paragraph 9).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Tankovich, as applied to claim 1 above, and in further view of Shalev (US 20120150266).
Regarding claim 3, in the modified method of Chan, Chan discloses the at least one thermally denatured zone comprises thermally denatured epidermal and dermal tissue and a stratum corneum that is not denatured (paragraph 82 discloses alterations in the epidermis and dermis which an intact stratum corneum), and wherein the zones are spatially separated from one another by an unirradiated area of skin (paragraph 81).
However, modified Chan does not explicitly these zones are columns.
Shalev teaches that fractional photothermolysis typically produces coagulated columns extending through the epidermis and into the dermis (paragraph 21) with an intact strateum corneum (paragraph 21).  As Applicant does not appear to place any criticality on the shape of the zone and Shalev teaches that columns are a normal result of a fractional laser.  It would have been an obvious matter of design choice to have altered the zones of modified Chan to be in the shape of columns, for the purpose of providing discrete areas of coagulated epidermis and dermis, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Tankovich, as applied to claim 1 above, and in further view of Cormier (US 20050112135).
Regarding claim 9, modified Chan teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose applying an immune response modifier to the target zone.
 	Cormier teaches a system for administering a vaccine (abstract) and that it is known in the art to add an immune response modifier in conjunction with the vaccine to enhance the immune response (paragraph 44).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Chan to incorporate the step of applying an immune response modifier to the target zone in conjunction with the vaccine.  This modification would enhance the immune response of the injected vaccine as taught by Cormier (paragraph 44).
Claims 20, 21, 26, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Della Rocca (US 20110150924) and in further view of Tankovich.
	Regarding claim 20, Chan discloses a system for enhancing the efficacy of a vaccine (paragraph 2 discloses enhancing the permeability of tissue), the system comprising: a fractional arrangement (the examiner notes that this limitation is being interpreted as an optical source of energy, a plurality of needles with a source of RF energy, or a source of ultrasound energy, or functional equivalents thereof; paragraph 80 discloses an optical source of energy) configured to simultaneously generate a plurality of regions of thermal denaturation in a target zone of biological tissue (“denaturing” is interpreted to mean “change the nature of”; paragraph 92 discloses controlling the laser to create discrete thermally altered zones in the epidermis and/or 
	Chan further discloses delivering an active substance to the treatment area (paragraph 119) indicating that some sort of delivery arrangement must be present which contains a drug.  However, Chan does not explicitly teach or disclose a delivery arrangement including a reservoir containing a vaccine, the delivery arrangement configured to deliver a dose of drug into the target zone and wherein the fractional arrangement and the delivery arrangement are provided in a single housing.
	Della Rocca teaches a system of enhancing an immune response by applying energy to tissue and intradermally injecting a vaccine (fig. 1; paragraph 1).  Della Rocca teaches that this system comprises a housing (100 in fig. 1) which contains both laser (110 in fig. 1) and a delivery arrangement (the Examiner notes that this limitation is being interpreted as meaning a needle; a fractional patch, microneedle array patch, or a microproject array patch, and functional equivalents thereof; fig. 1 shows a needle 140) including a reservoir containing a vaccine (130 in fig. 1; paragraphs 52 and 71), the delivery arrangement configured to deliver a dose of vaccine to the target tissue (paragraph 52). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Chan to include the deliver arrangement including a reservoir containing a vaccine and to have incorporated the fractional arrangement and delivery arrangement in a single housing, as taught by 
 	The Examiner notes that modified Chan is functionally capable of achieving a result of an immune response in the mammalian subject is improved following the delivery of the vaccine with as a result of the generation of the at least one region of thermal denaturation in the target zone of biological tissue since modified Chan teaches all of the necessary structure.  Further, one of ordinary skill in the art would expect such a result since Chan teaches that the system enhances skin permeability to active substances (paragraph 2) and Tankovich teaches that fractional laser therapy in conjunction with vaccine delivery boosts an immune response (paragraph 76).
	Regarding claim 21, in the modified system of Chan, Chan discloses a width of each of the at least one regions is less than 1 millimeter (paragraph 109).
	Regarding claim 26, in the modified system of Chan, Della Rocca discloses the fractional arrangement comprises an immune response modifier delivery system provided on a lower surface thereof (120 in fig. 1 is a lower surface of the fractional arrangement since the surface is shown lower than the fractional arrangement 110), wherein the delivery system is configured to provide an immune response modifier on or 
	Regarding claim 27, in the modified system of Chan, Chan discloses the fractional arrangement comprises a source of optical energy (paragraph 80).
Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Della Rocca and in further view of Tankovich, as applied to claim 20 above, and in further view of Hantash (US 20070142885).
Regarding claim 28, modified Chan teaches all of the claimed limitations set forth in claim 20, as discussed above, but does not teach or disclose the fractional arrangement comprises: a plurality of needles configured to contact or penetrate into the target zone, and a source of radio frequency (rf) or thermal energy configured to be directed to the needles to generate the regions of thermal denaturation.	Hantash teaches a similar system (fig. 1) of using a fractional arrangement (110 in fig. 12; paragraph 3 discloses fractional treatment) to create a plurality of thermally denatured regions (paragraph 7 discloses that denaturing shrinks collagen and paragraph 15 discloses that the fractional arrangement shrinks collagen).  Hantash further discloses that this fractional arrangement is embodied as a plurality of needles configured to contact or penetrate into the target zone (118 in fig. 12) and a source of radio frequency (110 in fig. 12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fractional arrangement of modified Chan to be a plurality of needles and a source of radio frequency since Hantash teaches that this arrangement provides an effective way at controlling/limiting treatment depth (paragraph 14)
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan in view of Della Rocca and in further view of Tankovich, as applied to claim 20 above, and in further view of Smotrich (US 20130066237).
	Regarding claim 29, modified Chan teaches all of the claimed limitations set forth in claim 20, as discussed above, but does not teach or disclose the fractional arrangement comprises a source of ultrasound energy.
	Smotrich teaches a similar system for fractionally irradiating tissue (paragraph 14) to create discrete regions of thermal denaturation (paragraph 73).  Smotrich further teaches that various forms of energy can be used to create these regions (paragraphs 2 and 117) including electromagnetic radiation, as disclosed in Chan, and ultrasound (paragraphs 2 and 117).  Accordingly, Smotrich teaches a finite number of energy sources useful for the creation of discrete thermally denatured regions.  One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized or found it obvious to try to use ultrasound as an alternative method to generate the thermally denatured region as a use of a known technique with a reasonable expectation of success.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783